Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 1
                                                                        Page
                                                                          of 131 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 2
                                                                        Page
                                                                          of 132 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 3
                                                                        Page
                                                                          of 133 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 4
                                                                        Page
                                                                          of 134 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 5
                                                                        Page
                                                                          of 135 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 6
                                                                        Page
                                                                          of 136 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 7
                                                                        Page
                                                                          of 137 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 8
                                                                        Page
                                                                          of 138 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 9
                                                                        Page
                                                                          of 139 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 10
                                                                        Page
                                                                           of 13
                                                                              10 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 11
                                                                        Page
                                                                           of 13
                                                                              11 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 12
                                                                        Page
                                                                           of 13
                                                                              12 of 13
Case:Case:
     3:19-cr-00040-RAM-RM
           3:19-cr-00040-RAM-RM
                            Document
                                Document
                                     #: 78 *SEALED*
                                           #: 98 Filed: Filed:
                                                        03/25/21
                                                               03/18/21
                                                                   Page 13
                                                                        Page
                                                                           of 13
                                                                              13 of 13
